  Case 1:19-cv-01948-MN Document 11 Filed 12/06/19 Page 1 of 1 PageID #: 28


                           UNITED STATES DISTRICT COURT
                              DISTRICT OF DELAWARE

JOHN THOMPSON, Individually and On                )
Behalf of All Others Similarly Situated,          )
                                                  )
                      Plaintiff,                  ) Case No. 1:19-cv-01948-MN
                                                  )
       v.                                         )
                                                  )
SEMGROUP CORPORATION, THOMAS R.                   )
MCDANIEL, KARL F. FURZ, RONALD A.                 )
BALLSCHMIEDE, JAMES H. LYTAL,                     )
SARAH M. BARPOULIS, WILLIAM J.                    )
MCADAM, CARLIN G. CONNER, ENERGY                  )
TRANSFER LP, and NAUTILUS MERGER                  )
SUB LLC,                                          )
                                                  )
                      Defendants.                 )

                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”) with prejudice as to plaintiff

only, and without prejudice as to the putative class. Defendants have filed neither an answer nor

a motion for summary judgment in the Action, and no class has been certified in the Action.

Dated: December 6, 2019                            RIGRODSKY & LONG, P.A.

                                             By: /s/ Brian D. Long
                                                 Brian D. Long (#4347)
OF COUNSEL:                                      Gina M. Serra (#5387)
                                                 300 Delaware Avenue, Suite 1220
RM LAW, P.C.                                     Wilmington, DE 19801
Richard A. Maniskas                              Telephone: (302) 295-5310
1055 Westlakes Drive, Suite 300                  Facsimile: (302) 654-7530
Berwyn, PA 19312                                 Email: bdl@rl-legal.com
Telephone: (484) 324-6800                        Email: gms@rl-legal.com
Facsimile: (484) 631-1305
Email: rm@maniskas.com                             Attorneys for Plaintiff
